United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS August 23, 2007
                            FOR THE FIFTH CIRCUIT
                                                                             Charles R. Fulbruge III
                                                                                     Clerk
                                 _____________________
                                     No. 07-20134
                                  Summary Calendar
                                 _____________________

TRISHA L. WAKAT, as Administratrix of the
Estate of James Henry Mitchell; KATHY
GUTIERREZ, as Next Friend of AM, Minor
Child of James Henry Mitchell; SHARON
PATRICK, as Next Friend of JM and SM, Minor
Children of James Henry Mitchell,
                                                                    Plaintiffs-Appellants
v.
MONTGOMERY COUNTY TEXAS,
                                                                     Defendant-Appellee



                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                                   (4:05-CV-978)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       After James Henry Mitchell (“Decedent”) died on the morning of his

twelfth day in the Montgomery County Texas jail, the Administratrix of his

Estate and the next friends of his minor children instituted this action

against the County, the Sheriff’s Department, the former and current sheriffs

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
of the County, the Medical Director and physician for the inmates of the

County Jail, the Tri-County Mental Health Agency, and various John an Jane

Does, asserting constitutional claims under 42 U.S.C. § 1983 and Texas law

claims.   After considerable proceedings and the accumulation of a large

record, the district court granted motions for summary judgment, dismissing

all federal claims against all defendants with prejudice and dismissing all

state law claims without prejudice.

      We have now reviewed with care the considerable record on appeal,

including the district court’s extensive Memorandum Opinion and Order

signed on January 12, 2007, and the facts and law as explicated in the

excellent appellate briefs filed by opposing counsel. As a result, we are in

complete agreement with the rulings of the district court and the reasons and

reasoning supporting those rulings; and we can see no reason for writing

substantively, as our doing so would merely replicate the writing of the

district court. We therefore incorporate herein by reference the aforesaid

Memorandum Opinion and Order of that court and affirm the rulings and

judgments of the district court in all respects.

AFFIRMED.




                                        2